      Case 3:18-cr-00500-B Document 89 Filed 12/09/19                 Page 1 of 2 PageID 818


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                         §
   Plaintiff,                                      §
                                                   §                   CRIMINAL ACTION NO:
 v.                                                §                           3:18-CR-500-B
                                                   §
 CHRISTOPHER AUNDRE                                §
 FAULKNER,                                         §
   Defendant.                                      §


 ORDER GRANTING JOINT MOTION TO REMOVE CASE FROM TRIAL DOCKET
                  AND SET STATUS CONFERENCE

        Before the Court is the Joint Motion to Remove Case from Trial Docket and Set Status

Conference (doc. 88). Said motion, in accordance with the findings set forth below, on this

December 9, 2019, is granted.

        Accordingly, the current trial setting and deadline, including the deadline for filing pretrial

motion, responses, and pretrial materials, are vacated. Additionally, this Court has previously

determined this case to be so complex due to the nature of the prosecution, the complexity of the

facts underlying the indictment, and the voluminous nature of the discovery that it is unreasonable

to expect adequate preparation for the trial itself within the time limits established by the Speedy

Trial Act, and declared it complex pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) (doc. 81).

Therefore, any period of delay resulting from the granting of this motion shall be excluded in

computing the time within which the trial of this cause must commence under 18 U.S.C. § 3161.

        Additionally, the Court sets an in-person status conference March 26, 2020, at 1:30 p.m.

to discuss the status of the case and the possibility of setting a trial scheduling order.




                                                   1
Case 3:18-cr-00500-B Document 89 Filed 12/09/19   Page 2 of 2 PageID 819


  SO ORDERED.

  Signed this December 9, 2019.




                                  JANE J. BOYLE
                                  UNITED STATES DISTRICT JUDGE




                                    2
